PER CURIAM
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent prepared a falsified document and filed it into the court record in support of a motion to continue. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Sherry Alane King, Louisiana Bar Roll number 22471, be suspended from the practice of law for a period of six months. This suspension shall be deferred in its entirety, subject to respondent's successful *140completion of a one-year period of unsupervised probation. During the probationary period, respondent shall attend the Louisiana State Bar Association's Ethics School. The probationary period shall commence from the date respondent and the ODC execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
CLARK, J., would reject joint petition for consent discipline.
GENOVESE, J., would reject joint petition for consent discipline.
Genovese, J., would reject joint petition for content discipline.